Citation Nr: 0313944	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of separate ratings for cold injuries of 
the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
July 1991.  

The present matter arises before the Board of Veterans' 
Appeals from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  In August 2002, the veteran testified before the 
undersigned Veterans Law Judge (formerly member of the Board) 
in Washington, DC.  

In a December 2002 decision, the Board granted service 
connection for human immunodeficiency virus (HIV).  It also 
dismissed the veteran's appeals on the issues of entitlement 
to an effective date earlier than July 6, 1991, for the grant 
of service connection for cold injuries of the feet and 
hands; as well as entitlement to an effective date earlier 
than January 12, 1998, for the grant of separate ratings for 
cold injuries of the hands and feet.  In dismissing the 
veteran's claims, the Board determined that the veteran had 
withdrawn those issues from appeal.  In April 2003, the 
veteran's representative filed a motion and requested the 
Board reconsider its December 2002 decision with respect to 
the issue of entitlement to an effective date earlier than 
January 12, 1998, for the grant of separate ratings for cold 
injuries of the hands and feet.  

The Board has vacated its December 2002 decision on the issue 
of entitlement to an effective date earlier than January 12, 
1998, for the grant of separate ratings for cold injuries of 
the hands and feet.  A separate Board decision addresses 
vacatur of the December 2002 Board decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In April 1999, the veteran withdrew her appeal to a 
January 1993 rating decision in which she disagreed with the 
ratings assigned for her service-connected residuals of cold 
injuries to the hands and feet.  

3.  The veteran was assigned individual ratings for each hand 
and foot associated with residuals of cold injuries of the 
hands and feet pursuant to 38 C.F.R. § 4.104 as amended, 
effective January 12, 1998.  

4.  A rating, awarded and assigned pursuant to an amended 
regulation, cannot be made effective prior to the effective 
date of the amended regulation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 12, 
1998, for the grant of separate ratings for cold injuries of 
the hands and feet, have not been met.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In a November 2001 letter to the veteran from the RO, the 
veteran was informed of the VCAA and the evidence she was to 
obtain and which evidence VA would obtain.  The veteran has 
not identified, nor is the Board aware of, additional 
evidence that needs to be obtained with respect to her claim.  
In a March 2002 supplemental statement of the case (SSOC), 
the veteran was placed on notice of the evidence needed to 
substantiate her claim.  In this respect, the SSOC noted the 
general provision of 38 C.F.R. § 3.400, the regulation 
pertaining to effective dates.  The veteran was also placed 
on notice of the law pertaining to effective dates for 
increased ratings that were awarded due to amended 
regulations.  In a December 2002 Board decision, the veteran 
was again advised of the VCAA, as well as placed on notice of 
the law pertaining to effective dates for increased ratings 
that were awarded due to amended regulations.  

These steps have served to advise the veteran of the evidence 
needed to substantiate her claim, of what evidence she was 
responsible for obtaining, and of what evidence VA was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA requires that VA afford an examination or obtain a 
medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the 
record is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  A medical examination or medical opinion is not 
necessary in considering the veteran's claim for an earlier 
effective date.  The claim does not turn on a medical 
question.

The Board thus concludes that, the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claim for an earlier effective date 
for separate ratings for cold injuries of the hands and feet.  

Analysis

The veteran was service connected for residuals of cold 
injuries to her hands and feet in August 1991.  She was 
awarded a single 40 percent evaluation effective from July 
1991, the date of her claim.  In a January 1993 rating 
decision the evaluation was confirmed and continued.  The 
veteran appealed that decision.  

In July 1993, the RO increased the veteran's disability award 
for residuals of cold injury of the hands and feet.  In doing 
so, the RO awarded the veteran a 40 percent evaluation for 
reflex sympathetic dystrophy of the feet, and a separate 20 
percent evaluation for Reynard's syndrome associated with the 
hands.  The effective date of both awards was July 1991.  The 
veteran's combined evaluation was 50 percent.  

In a January 1999 rating decision, the RO awarded a 30 
percent evaluation for reflex sympathetic dystrophy of the 
feet and a 40 percent evaluation for Reynard's disease of the 
hands.  In doing so, it assigned individual ratings for each 
hand and foot.  

As noted above, in April 1999, the veteran withdrew her 
appeal of the January 1993 rating decision.  Thus, that 
decision became final.  

VA twice promulgated new regulations amending the rating 
criteria for cold injury residuals, effective January 12, 
1998, and August 13, 1998.  See 63 Fed. Reg. 37778 through 
37779 (July 14, 1998); 38 C.F.R. § 4.104 (2002).  

The general provision regarding effective dates can be found 
at 38 C.F.R. § 3.400.  The regulation provides that the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim to reopen after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (2002); see also 38 C.F.R. § 3.114 (a) 
(2002) (Where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.)  

The veteran appears to be arguing that the effective date of 
the separate ratings should be the date of her original claim 
in July 1991.  However, the amended regulation, by which the 
veteran was granted an increased rating in January 1999, 
expressly provides an effective date of January 12, 1998.  As 
such, a grant under the amended provision cannot be effective 
prior to January 12, 1998.

The old version of Diagnostic Code 7122 provided for a single 
evaluation for frozen feet either evaluated as a unilateral 
or bilateral disability.  38 C.F.R. § 4.104 (1997); 
Diagnostic Code 7122.  The veteran was afforded separate 
evaluations because the revised provisions of Diagnostic Code 
7122 provide that separate evaluations will be provided for 
each extremity.  38 C.F.R. § 4.104 (2002); Diagnostic Code 
7122 (2002).

The Board notes that the veteran has advanced an argument as 
to why an earlier effective date is warranted.  It is argued 
that as of the date of the veteran's original claim for 
service connection in July 1991, her symptoms associated with 
cold injury residuals were the same as those for which she 
was awarded an increased evaluation in January 1999.  
However, the separate ratings were granted not on the basis 
of a change in her disability, but on the basis of the change 
in law.

As previously noted, the January 1993 rating action, and for 
that matter the original August 1991 rating decision, became 
final.  In the absence of clear and unmistakable error (CUE) 
in those earlier decisions, an effective date could not be 
awarded prior to those decisions.  Lalonde v. West, 12 Vet. 
App. 377 (1999) (holding that a claim made prior to a final 
denial can't serve as the basis for an earlier effective 
date).  There has been no allegation of CUE in this case.

Under the circumstances of this case, the benefit sought on 
appeal is precluded by law.  An earlier effective date may 
not be awarded in accordance with 38 U.S.C.A. § 5110(g).  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, in cases such as this in which the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  


ORDER

Entitlement to an effective date earlier than January 12, 
1998, for the grant of separate ratings for the hands and 
feet associated with residuals of cold injuries, is denied. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

